DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 06/25/2020. 
Claims 1-9 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2020 and 10/06/2020 were filed after the mailing date of the Application on 06/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fandard et al. (US 5351461; Fandard) in view of AUFFRAY et al. (US 20200391890; Aurffray)

Regarding Claim 1 Fandard discloses a method for unitizing a plurality of individual packages into a single shipping unit, the method comprising: 
disposing the individual packages (21) adjacent each other horizontally and/or vertically to form a close-packed group of packages (20); (Col 5 lines 37-40)
providing a supply (13) of crepe paper (14); (Col 4 lines 23-35)
dispensing crepe paper from the supply (13) of crepe paper (14), while longitudinally tensioning the crepe paper (14), so as to longitudinally stretch the crepe paper at least about 10%, thereby creating stretched crepe paper; (Col  lines 40-45) 
Where the Examiner understands the term “about” is a term of degree that does not specify a range. Furthermore the specification does not provide any guidance to what range “about” refers.  and 
while maintaining longitudinal tension on the stretched crepe paper, circumferentially wrapping the close-packed group of packages (20) with the stretched crepe paper (14) a total of at least about one turn (Fig. 8), each turn overlapping at least about 10% of at least a portion of another turn, thereby creating a single shipping unit. (Figs. 6-8)



Auffray teaches a method for unitizing packages into a single shipping unit including providing a supply of crepe paper, the crepe paper having a basis weight of about 15-50 GSM, prior to creping, and being capable of stretching at least about 10% without tearing; (par 37, 133) providing shape memory packaging material for the purposes of improving the efficiency of the method. (par 37)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crepe paper providing step of Fandard to include providing crepe paper having a basis weight of about 15-50 GSM and being capable of stretching at least about 10% without tearing as taught by the method of Auffray since par 37 of Auffray suggests that such a modification provides shape memory packaging material for the purposes of improving the efficiency of the method. 

Regarding Claim 2 the modified invention of Fandard in view of Auffray teaches the invention as described above. Fandard further discloses disposing the individual packages (21) comprises disposing at least some of the individual packages (21) directly on a pallet (Col 3 lines 43-51); the method further comprising: circumferentially wrapping at least a portion of the pallet with the stretched crepe paper a total of at least about one turn around the pallet while maintaining the longitudinal tension on the stretched crepe paper. (Col 2 lines 17-24)

Regarding Claim 3 the modified invention of Fandard in view of Auffray teaches the invention as described above. Fandard further discloses the crepe paper (14)  includes an adhesive (4) disposed on at least a portion thereof, the method further comprising: adhering the stretched 

Regarding Claim 4 the modified invention of Fandard in view of Auffray teaches the invention as described above. Fandard further discloses the adhesive comprises a wax. Where wax is a known adhesive used in the art. 

Regarding Claim 5 the modified invention of Fandard in view of Auffray teaches the invention as described above. Fandard further discloses after circumferentially wrapping the close-packed group of packages (20), applying an adhesive (4) to at least a portion of the stretched crepe paper (14). (Col 4 lines 54-59)

Regarding Claim 9 the modified invention of Fandard in view of Auffray teaches the invention as described above. Fandard further discloses the supply of crepe paper comprises a roll (13) of crepe paper (14), the crepe paper being at least about 10 inches (25.4 cm) wide and at least about 300 feet (91 m) long.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fandard et al. (US 5351461; Fandard) in view of AUFFRAY et al. (US 20200391890; Aurffray) as applied to Claim 1 above and further in view of Bowden et al. (US 20060277866; Bowden). 

Regarding Claim 7 the modified invention of Fandard in view of Auffray teaches the invention as described above. Fandard in view of Aurffray does not expressly disclose the crepe paper includes water repellant.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the providing crepe paper step of the method of Fandard in view of Auffray to include sizing the crepe paper as taught by Bowden since par 6 of Bowden suggests that such a modification would provide protection to the unitized packages for the purposes of improving the efficiency of the method. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fandard et al. (US 5351461; Fandard) in view of AUFFRAY et al. (US 20200391890; Aurffray) as applied to Claim 1 above and further in view of Higgins US 5577366. 

Regarding Claim 8 the modified invention of Fandard in view of Auffray teaches the invention as described above. Fandard in view of Aurffray does not expressly disclose the crepe paper includes sizing.

Higgins teaches a method of unitizing a plurality of individual packages that includes a step for providing crepe paper where the crepe paper (Col 4 lines 60 lines 60-66) includes sizing (Col 2 lines 24-30) providing protection to the unitized packages for the purposes of improving the efficiency of the method. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the providing crepe paper step of the method of Fandard in view of Auffray to include sizing the crepe paper as taught by Higgins since Col 2 lines 24-30 . 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The Prior Art does not teach a method of unitizing a plurality of packages including a step of providing crepe paper that includes a fire retardant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bate US 5174846; Crepe paper 13

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731